Opinion issued April 22, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00292-CR
                            ———————————
                   IN RE CHARLES LEE GRABLE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On April 8, 2014, the relator, Charles Lee Grable, filed a petition for writ of

mandamus, seeking to compel the trial court to withdraw relator’s guilty plea and

“return both the relator and the State to the positions they occupied before the plea

bargain.”1 We dismiss the petition.



1
      The underlying case is State v. Grable, No. 764539, in the 232nd District Court of
      Harris County Texas, the Honorable Mary Lou Keel presiding.
      In 1998, relator pleaded guilty to the felony offense of indecency with a

child. See TEX. PENAL CODE ANN. § 21.11 (West 2011). The trial court deferred

an adjudication of guilt and placed relator on probation for five years. Later that

year, relator’s guilt was adjudicated and punishment was assessed at confinement

for sixteen years in the Institution Division of the Texas Department of Criminal

Justice. See Grable v. State, No. 14-02-00335-CR, 2002 WL 1000398, at *1 (Tex.

App.—Houston [14th Dist.] May 16, 2002, no pet.) (not designated for

publication) (dismissing appeal for want of jurisdiction because notice of appeal

was untimely).

      A writ of habeas corpus is the exclusive means to challenge a final felony

conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); Bd. of

Pardons & Paroles v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995). Only the Court of Criminal Appeals has jurisdiction in

final post-conviction habeas corpus proceedings. See TEX. CODE CRIM. PROC.

ANN. art. 11.07; see also Bd. of Pardons & Paroles, 910 S.W.2d at 483. The Court

has no authority to issue a writ of mandamus on matters seeking post-conviction

relief in felony convictions in which the judgment is final. See In re McAfee, 53
S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.


                                         2
                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3